Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 

The Drawing and Specification amendments filed October 17, 2020 are accepted and entered. 

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of each of the independent claims is the special definition of net and mesh that the applicant has included in the specification. The applicant’s specification clearly discloses a special definition of “net” as being “a structure having a plurality of independent recess defined by an intercoupled mesh material” and that net or mesh structure “is distinct from a woven structure…in that the mesh or net structure does NOT include weaving an orthogonal fiber…” The special definition goes on the clarify that the net structure is “without any type of weaving” (emphasis added by examiner). 
Absent the applicant’s disclosure the examiner knows of no harness system comprising a net leg region comprising a net structure as defined by the applicant. 

Applicant is acting as their own lexicographer by expressly defining the net and mesh as they have in the disclosure, specifically “without any type of weaving”. 
For at least these reasons claims 1-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634